DETAILED ACTION
	Applicant’s amendments to the claims, filed August 23, 2022, were received. Claim 1 was amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 6/8/2020 is acknowledged. The traversal is on the ground(s) that search and examination of the claims can be made without a serious burden. This is not found persuasive because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
	The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/8/2020.

Claim Interpretation
Claim limitation “imaging device” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “imaging” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover “camera” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., 0157).

Claim Rejections - 35 USC § 103
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170345680, already of record) in view of Ootagaki (US 20150273534, already of record), and Troian et al "Patterning liquid flow on the microscopic scale", Nature, Vol. 402, p.794 (16 Dec 1999).
	Regarding claims 1 and 5, Lee teaches a substrate processing apparatus comprising: 
a weight measuring unit 550 (liquid amount detector) configured to detect a liquid amount of a liquid film formed on a substrate in a first process chamber 260 (para 0061, 0082-0091; see for example Figs. 3 and 4);
	a drying apparatus 400 (dryer) configured to perform a drying process on the substrate on which the liquid film is formed to remove the liquid film from the substrate in a second process chamber 280 (para 0062, 0068; see for example Fig. 6); and
a controller 600 configured to:
control the weight measuring unit 550 (liquid amount detector) to detect the liquid amount of the liquid film (para 0077, 0082, 0085); and
perform the drying process when the controller 600 determines that the liquid amount of the liquid film detected by the weight measuring unit 550 (liquid amount detector) falls within a preset range (para 0077, 0082-0086; see for example Fig. 8 flowchart of operation).

Lee does not explicitly teach either: 
a coating state detector configured to detect a defective portion of the substrate with the liquid film formed thereon, the defective portion being a portion where the liquid film is not formed; 
the controller 600 configured to control a coating state detector to detect the defective portion before a drying process by the drying apparatus 400 (dryer) is performed; or 
the controller 600 configured to control the drying apparatus 400 (dryer) to perform the drying process when the controller 600 determines no defective portion is detected by a coating state detector.
However, Ootagaki teaches using a temperature detector 7 (coating state detector) configured to detect a defective portion of a substrate W with a liquid film formed thereon, the defective portion being a portion where liquid film is not formed in (see Step 8) (para 0024-0025, 0037-0038);
controlling the temperature detector 7 (coating state detector) to detect the defective portion before performing a drying process (see Step 11) (para 0037-0039; see for example Fig. 9); and
performing the drying process when no defective portion is detected by the temperature detector 7 (coating state detector) (para 0037-0039; see for example Fig. 9), for the benefit of reducing degradation of the rinsing process uniformity and reducing formations of stains (para 0042). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a coating state detector with the apparatus of Lee and modify the operation of the controller 600, as taught by Ootagaki, for the benefit of reducing degradation of the rinsing process uniformity and reducing formations of stains.

	The previous art combination above does not explicitly teach that the coating state detector includes an imaging device with a monochromatic beam irradiator to image an interference pattern generated by reflection of beams at the substrate.
However, Troian teaches a coating state detector including a He-Ne laser (monochromatic beam irradiator) and a camera (imaging device) to image an interference pattern generated by reflection of beams at the substrate (Pg. 796, left column, second paragraph), and to control the He-Ne laser (monochromatic beam irradiator) and camera (imaging device) to detect fingering (i.e., portions where the liquid film is not formed, “defective portions”), for the benefit of examining spreading behavior and fingering on substrates (Pg. 796, right column, first paragraph; see for example Fig. 2). An express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see MPEP § 2143, B.). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a monochromatic beam irradiator and imaging device in the coating state detector in the previous art combination above, as taught by Troian, for the benefit of examining defective portions where liquid film is not formed.

	Regarding claim 3, Lee further teaches that the controller 600 is configured to control the weight measuring unit 550 (liquid amount detector) to detect the liquid amount before the substrate is transferred to the drying apparatus 400 (dryer) in the second process chamber 280 (para 0077, 0082-0086; see for example Fig. 8 flowchart of operation).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170345680, already of record) in view of Ootagaki (US 20150273534, already of record), and Troian et al "Patterning liquid flow on the microscopic scale", Nature, Vol. 402, p.794 (16 Dec 1999) as applied to claim 1 above, and in further view of Walter (USP 6348101, already of record).
Regarding claim 4, as mentioned above, Lee further teaches that the controller 600 is configured to control the weight measuring unit 550 (liquid amount detector) to detect the liquid amount before the substrate is transferred to the drying apparatus 400 (dryer) in the second process chamber 280 (para 0077, 0082-0086; see for example Fig. 8 flowchart of operation).
Lee does not explicitly teach that the controller 600 is configured to control the weight measuring unit 550 (liquid amount detector) to detect the liquid amount after the substrate is transferred to the drying apparatus 400 (dryer).
However, Walter teaches using a precision balance (liquid amount detector, weight measuring unit) to detect a liquid amount after a substrate is transferred to a vessel 12 (dryer) (see for example Fig. 1), for the benefit of confirming removal of the liquid (col. 10, lines 66-67 through col. 11, lines 1-9). The provision of mechanical or automated means to replace manual activity was held to have been obvious. In re Venner 120 USPQ 192 (CCPA 1958); In re Rundell 9 USPQ 220 (CCPA 1931). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller 600 in Lee to detect the liquid amount after the substrate is transferred to the drying apparatus 400 (dryer), as taught by Walter, for the benefit of confirming removal of the liquid.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	The examiner has reconsidered applicant’s arguments against the Ootagaki reference on Pg. 9 of Remarks filed April 25, 2022. Applicant argues that Ootagaki does not teach that the detected temperature is used for detecting a portion where the liquid film is not formed on the substrate.
	In response, the examiner respectfully disagrees. Ootagaki discloses “Further, in a case where a position on the surface of the substrate W where a substrate processing such as an etching process or a rinsing process is insufficient (for example, a portion of the outermost peripheral portion of the substrate W) has been revealed by experiments, experiences, or the like, a non-contact thermometer or a contact thermometer may be provided as the temperature detector 7 to detect the surface temperature at the position so that the detected surface temperature can be used for the above-described determinations” (para 0025). Ootagaki further discloses “Since the detected temperature has not reached the predetermined rinsing setup temperature or lower within the predetermined rinsing setup period (i.e., the rinsing liquid is not sufficiently distributed all over the surface of the substrate W)” (para 0037). Ootagaki further discloses “To be more specific, the highest temperature being equal to or lower than the predetermined rinsing setup temperature indicates the following: the rinsing liquid is sufficiently distributed all over the surface of the substrate W” (para 0038). 
The examiner interprets the expressions “a position on the surface of the substrate W where a substrate processing such as an etching process or a rinsing process is insufficient” and “the rinsing liquid is not sufficiently distributed all over the surface of the substrate” in Ootagaki to refer to portions of the substrate where a liquid film is not formed (i.e., claimed defective portion). Thus, the examiner respectfully maintains that Lee in view of Ootagaki and Troian establish a prima facie case of obviousness for the invention recited in independent claim 1 filed August 23, 2022.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717